Title: General Orders, 25 September 1776
From: Washington, George
To: 



Head Quarters, Harlem Heights, Sept: 25th 1776.
Cumberland.Pitt.


Col. Sergeant is to send to the Provost Guard the Soldiers, who were with Ensign McCrumber, and charged with plundering at Harlem.
The Brigadiers who are in want of tents for their Brigades, are to meet at the Quarter Master General’s this Afternoon, four O’Clock, and divide such as are on hand among them.
Such Regiments of Militia, as have returned, to the Quarter Master General, the Articles belonging to the public they have received; and to their respective Brigadiers, the Ammunition they have drawn, of which they are first to produce Certificates, are discharged, and may return home, as soon as they think proper.
The General hopes the commanding Officers, and all others, of those Regiments, will take care that no other Men mix with them when going off—and that particular Care to be taken, that no Horses be carried away by the men, but what are certainly and properly employed in that service.
